United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1432
                      ___________________________

              Melissa Traylor, on behalf of Christopher Traylor

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                ____________

                         Submitted: October 30, 2013
                          Filed: November 1, 2013
                                [Unpublished]
                               ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Melissa Traylor, on behalf of Christopher Traylor, appeals the district court’s1
order affirming the denial of disability insurance benefits and supplemental security
income. Upon de novo review, we find that the administrative law judge’s (ALJ’s)
decision is supported by substantial evidence on the record as a whole. See Van
Vickle v. Astrue, 539 F.3d 825, 828 & n. 2 (8th Cir. 2008). Specifically, we find that
because the ALJ gave several valid reasons for her credibility determination, it is
entitled to deference. See Renstrom v. Astrue, 680 F.3d 1057, 1065 (8th Cir. 2012).
We disagree with Traylor that the ALJ, in determining residual functional capacity
(RFC), was required to give substantial weight to the opinions of two chiropractors,
especially given that there are no treatment records from the one chiropractor and that
the other saw Christopher Traylor only once for testing and gave a statement unrelated
to the disability applications at issue here. See 20 C.F.R. §§ 404.1513(d), 416.913(d)
(evidence from chiropractors may be used to show severity of claimant’s impairment
and how it affects claimant’s ability to work); see also Martise v. Apfel, 641 F.3d 909,
925 (8th Cir. 2011) (in deciding how much weight to accord treating physician’s
opinion, ALJ must consider length of treatment and frequency of examinations); Cox
v. Barnhart, 345 F.3d 606, 608 (8th Cir. 2003) (conclusory statements by doctor, if
unsupported by medical record, do not bind ALJ in his disability determination).
Finally, we find that the ALJ’s RFC determination is consistent with the medical
evidence, see Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010) (ALJ is responsible
for determining RFC based on all relevant evidence, including medical records,
observations of treating physicians and others, and claimant’s own description of his
limitations; RFC must be supported by some medical evidence); and that, contrary to
Traylor’s contention, the vocational expert’s testimony constituted substantial
evidence, because it was based on a hypothetical that accounted for all of the proven




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
impairments, see Boettcher v. Astrue, 652 F.3d 860, 867-68 (8th Cir. 2011). The
judgment of the district court is affirmed.
                       ______________________________




                                      -3-